Case 1:21-cv-22827-MGC Document 7 Entered on FLSD Docket 08/26/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-cv-22827-COOKE/O’SULLIVAN



 JOSE L. SANABRIA,

       Plaintiff,
 v.

 QAC, LLC d/b/a
 EAGLE BRAND SALES,

       Defendant.
                                         /

                    ORDER SCHEDULING SETTLEMENT CONFERENCE

       THIS MATTER is before the Court pursuant to an order of reference entered by

 the Honorable Marcia G. Cooke, United States District Judge, for a settlement

 conference to be conducted by the undersigned, Chief United States Magistrate Judge

 John J. O’Sullivan. As a result of the Court’s Order of Referral, it is hereby ORDERED

 AND ADJUDGED as follows:

       1.      A settlement conference in this matter is scheduled before the
               undersigned for 10:00 A.M., Wednesday, September 22, 2021. The
               parties shall participate in the settlement conference set before the
               undersigned using Zoom. The Court will email counsel the Zoom
               meeting ID and password. ANY PARTY WHO DOES NOT SPEAK
               ENGLISH MUST BRING A PROFESSIONAL INTERPRETER TO THE
               SETTLEMENT CONFERENCE. The plaintiff(s) and the defendant(s) may
               not share an interpreter.

       2.      The settlement conference shall be attended by all parties, corporate
               representatives, and their counsel of record. All persons named as
               individual parties shall be present and each entity shall have a party
               representative(s) present with full authority to bind the party up to
               and including the full amount claimed as damages plus any
               applicable attorney’s fees and costs.
Case 1:21-cv-22827-MGC Document 7 Entered on FLSD Docket 08/26/2021 Page 2 of 2




         3.    In the event that a monetary settlement would be payable from
               proceeds of an insurance policy, a claims professional/
               representative(s) from the party’s insurer with full and final authority
               to authorize payment to settle the matter up to the full limits of the
               party’s policy(s), shall be present. Failure of a party representative
               with full and final authority to make and accept offers of settlement
               to attend this conference may result in the undersigned’s sua sponte
               recommendation to the District Judge that sanctions be entered
               against the offending party.

         4.    Telephonic attendance will not be considered without the undersigned’s
               prior permission, and unless extraordinary circumstances exist.

         5.    The conference will not be continued absent extremely compelling
               circumstances. Any motion for continuance shall provide dates and
               times that are available for all parties.

         6.    The parties shall take note that in civil actions the Court does not provide
               an interpreter for parties who do not speak English. In the event that a
               party requires an interpreter, it shall be that party’s burden to provide one.
               The parties are further advised that laptop computers are not permitted in
               the Federal Courthouse absent permission from the Office of the U.S.
               Marshal.

         7.    The conference shall be conducted without a court reporter and will not be
               tape recorded. All representations and statements made at the
               conference shall remain confidential.

         8.    The parties are not required to submit any statements/documentation in
               preparation for the conference.

         9.    Counsel shall remind their clients that they must bring proper
               identification (ex. driver’s license) and that mobile phones are not
               permitted inside the Courthouse.

         10.   In the event this matter settles prior to the conference, the parties shall
               immediately advise the undersigned’s chambers.

         DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of August,

 2021.



                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
